Citation Nr: 1541146	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for tinnitus.
 
2. Entitlement to an increased evaluation for chronic lumbar strain (formerly chronic lumbar strain with sciatica), rated as 10 percent disabling prior to May 17, 2011.

3. Entitlement to an increased evaluation for chronic lumbar strain (formerly chronic lumbar strain with sciatica), rated as 20 percent disabling beginning May 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999 and from January 2004 to April 2005.  The Veteran received the Combat Action Badge for her service.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from March 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In a February 2007 rating decision, the RO denied service connection for an ear condition.  The Veteran filed a December 2007 notice of disagreement stating that she still has ringing in her ears.  The RO considered this a new claim and issued the March 2008 rating decision.  The Board finds that, because the issue of an ear condition, to include tinnitus, was on appeal at the time of the March 2008 rating decision, an analysis of whether new and material evidence has been presented to reopen a final rating decision is not necessary.

In a July 2013 rating decision, the RO essentially granted service connection for bilateral lower extremity pathology, and granted separate evaluations of 10 percent for each leg.  There has been no disagreement with that action, it has not been the subject of a statement of the case, and it is not otherwise properly before the Board at this time.

In May 2009, the Veteran failed to report for a scheduled Decision Review Officer hearing to be held at the VA RO.  In October 2012, her representative withdrew her request for a Board hearing.  Therefore, no further development with regard to a hearing is necessary.

In January 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a March 2011 rating decision, the VA RO denied entitlement to TDIU.  The Veteran has not appealed that denial.  Furthermore, the record subsequently does not reasonably raise a claim for TDIU as the Veteran has been employed full-time, except for periods when she was on medical leave.  Therefore, the issue of entitlement to TDIU is not part of the claims for increased ratings for the lumbar spine disability.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to May 17, 2011, chronic lumbar strain has been primarily manifested by complaints of pain.  The functional equivalent of limitation of forward flexion of the thoracolumbar spine is better than 60 degrees and the functional equivalent of the combined range of motion is better than 120 degrees.  Abnormal gait, abnormal spinal contour, ankylosis of the entire thoracolumbar spine, and incapacitating episodes as defined by VA have not been demonstrated.

2. Beginning May 17, 2011, chronic lumbar strain has been primarily manifested by complaints of pain and by abnormal gait.  The functional equivalent of limitation of forward flexion of the thoracolumbar spine is better than 30 degrees and the functional equivalent of the combined range of motion is better than 120 degrees.  Ankylosis of the entire thoracolumbar spine and incapacitating episodes as defined by VA have not been demonstrated.
CONCLUSIONS OF LAW

1. Prior to May 17, 2011, the criteria for an evaluation in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2. Beginning May 17, 2011, the criteria for an evaluation in excess of 20 percent chronic lumbar strain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2008 and July 2009.  The claim was last adjudicated in June 2013 for the issue of chronic lumbar strain.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Under its duty to assist, VA must make reasonable efforts to obtain evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  The duty to assist "is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and lay statements have been associated with the record.  A formal finding is of record that a temporary claims file from the RO was unavailable.  Such finding is not indicative of missing evidence.  The finding was based on a Board remand directive which requested the RO to search for a possible temporary claims file.  The Board had not, at that time, determined that such a temporary file, in fact, existed.  After a review of the file, the Board finds that such a temporary file had not existed.  There appears to be no reference to evidence not of record that would likely have been pertinent to the issues or contained in a temporary file.  Accordingly, the Board finds there is no unavailability of pertinent records requiring a heightened duty to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Further, there is one temporary file associated with the claims folders available for review.

The Veteran underwent VA examinations in November 2008 and May 2011.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the spine disability.  They were each conducted after obtaining a history from the Veteran.  The spine was tested for range of motion and functional capacity.  Diagnostic testing, including X-rays were reviewed, where available.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report to be lacking sufficient detail and as a result inadequate as it failed to address any range-of-motion loss specifically due to pain and any functional loss due to pain during flare-ups).  

Pursuant to Board remand in January 2013, a VA addendum medical opinion was obtained in April 2013 about the significance of a notation of atrophy in the May 2011 examination report.  The addendum opinion was based upon a review of the claims file and provides rationale to support its conclusion.  Accordingly, the Board finds the opinion to be adequate.

Although the last examination the Veteran underwent was in May 2011, the Board notes that the mere passage of time since an otherwise adequate examination was conducted does not trigger a duty to provide another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, there is no affirmative indication that the Veteran's spine condition has changed.  Therefore, the case may be decided based upon the available evidence.

With respect to compliance with Board remand directives, in addition to obtaining the April 2013 VA medical opinion and searching for a possible temporary file, the RO also requested the Veteran identify additional treatment records and the RO associated with the claims file both private and VA treatment records.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals of Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran asserts that higher evaluations are warranted for her service-connected low back disability and sciatica.

The Veteran's service-connected lumbar spine disability was initially evaluated as a chronic lumbar strain with sciatica under Diagnostic Code 5242.  By way of a June 2011 rating decision, the Veteran's 10 percent disability evaluation for the lumbar spine disability was increased to 20 percent effective May 17, 2011.  In a July 2013 rating decision, the disability evaluation was changed to chronic lumbar strain, still evaluated under Diagnostic Code 5242.  At that time, separate evaluations of 10 percent for right lower extremity and left lower extremity sciatica were granted under Diagnostic Code 8620, effective October 20, 2007.

Diagnostic Code 5242 (degenerative arthritis of the spine) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating will be will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, at Note (1) (2015).

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In this case, a June 2006 VA General Medical Examination report is of record.  The examination report indicated that lumbar spine X-rays were normal.  At the time the Veteran reported that she had intermittent back pain which she rated as a 7 out of 10 while sitting in the clinic, but which could increase with repetitive bending and lifting, prolonged sitting such as driving over thirty minutes, and housecleaning.  She also reported numbness in her legs which she claimed caused tingling and radiation pain down both legs to the feet intermittently with prolonged sitting.  She reported that the numbness began with lifting and carrying 80 pounds of gear in service.  The Veteran also reported chronic knee pain.  The Veteran denied weakness and paralysis.

On physical examination, the Veteran had a normal gait.  There was no muscle weakness, muscle atrophy or spasm.  There was right posterior tenderness.  There were no joint laxity or fracture residuals.  The examiner found the Veteran's feet to be normal.  There was no difference between left and right mid-thigh and mid-calf measurements.  There was moderate lumbar lordosis.  Otherwise, there was no gibbus, kyphosis, lumbar flattening, scoliosis, reverse lordosis, and ankylosis of the spine.  The Veteran had a normal posture.

The examination found no motor or sensory abnormality, and the straight leg raising test was negative.  Limitation of motion testing showed flexion of 0 to 90 degrees active and passive range of motion.  There was no decrease with repetitive motion.  Extension was 0 to 15 degrees with pain on active and passive testing, and no change with repetitive motion.  Left and right lateral flexion were each 0 to 25 degrees with no change with repetitive motion.  Left and right rotation were each 0 to 30 degrees on active and passive testing with no change after repetitive motion.  Bilateral knees, hips, ankles, and feet all maintained the full range of motion.  The examiner opined that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  

The neurological examination revealed normal functioning.  The examiner diagnosed the Veteran with chronic lumbar strain with pain, sciatica and limited extension, symptomatic with intermittent paresthesias in both hips and lower legs.  The examiner opined that there would be significant effects on the Veteran's occupation in that there would be problems with lifting and carrying, and pain.

A November 2008 VA spine examination was conducted.  During the examination, the Veteran reported continuing low back pain and that she has not spoken to her primary care physician about the pain.  She reported aching pain that was aggravated by repetitive bending and lifting, or sitting greater than ten minutes.  The Veteran reported that the pain was in her lower back and went down both legs to the foot, mostly of the right leg.  She reported that the pain was continuous, with a pain level of 3 out of 10 that increases based on activity.  The examination report noted a history of fatigue, stiffness, weakness, and pain.  The report indicated the symptoms of decreased motion and spasms were negative.  It was noted that the Veteran was able to walk one to three miles. 

Physical examination of the thoracic sacrospinalis muscles revealed normal results (i.e. no spasm, atrophy, guarding, pain with motion, tenderness, or weakness).  The Veteran's posture was normal.  There was no gibbus, kyphosis, list, lumbar flattening, scoliosis or reverse lordosis.  Lumbar lordosis was present.  The examiner found muscle tone normal and no atrophy to be present.  A sensory examination revealed normal sensation to vibration, pain, and light touch in the lower extremities.  The reflex examination revealed normal knee jerk and ankle jerk reflexes.  The Babinski test was normal.  There was no cervical spine or thoracolumbar spine ankylosis present.

Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees with no pain on motion, and no additional loss of motion (LOM) on repetitive use.  Extension was 0 to 35 degrees with no pain on motion and no additional LOM on repetitive use.  Right and left side lateral flexion were each 30 degrees with no pain on motion and no additional LOM.  Right side lateral rotation was 0 to 35 degrees with no pain on motion and no additional LOM.  Left side lateral rotation results were not reported.  Imaging studies revealed normal sacroiliac joint X-rays.   

A May 2011 VA spine examination was conducted.  The Veteran reported having severe flare-ups of the low back every 2 to 3 weeks, lasting one to two days each.  The flare-ups are reportedly precipitated by activity, and relieved by bed rest and heat.  The functional impairment during flare-ups, as reported by the Veteran, was that she could not get out of bed or sit or stand for one to two days.

The examination report noted a history of urinary incontinence, which intermittently required devices for its control, urinary urgency, urinary frequency, nocturia, and mild and occasional fecal leakage.  The history was also positive for complaints of numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The history was negative for urinary retention requiring catheterization and obstipation.  The examiner noted that the etiology of these symptoms is related to the claimed disability.

The examiner also noted a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in the low back.  The pain was reportedly constant and varying from aching and burning to crushing and spastic.  The pain was described as severe with radiation to both lower extremities and toes, worse on the right.  The radiating pain was described as tingling and numbness.  The examiner found there were no incapacitating episodes of spine disease.  The Veteran used no devices or aids and was able to walk no greater than 60 yards.

Physical examination revealed the pelvis was tilted right; the left shoulder was higher than right and rotated anteriorly.  There was a mild antalgic gait.  There was no gibbus, kyphosis, lumbar flattening, or reverse lordosis.  There was lumbar lordosis, list, and scoliosis present.

The spinal muscle examination revealed the presence of spasms, guarding, pain with motion, tenderness, and weakness, but no atrophy.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for the abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion of 0 to 60 degrees.  Extension was 0 to 10 degrees.  Left lateral flexion was 0 to 15 degrees.  Left lateral rotation was 0 to 25 degrees.  Right lateral flexion was 0 to 10 degrees.  Right lateral rotation was 0 to 35 degrees.  There was pain on movement.  As far as any additional limitation with repetitive motion, pain was the limiting factor.  Range of motion after repetitive motion was flexion of 0 to 45 degrees.  Extension was 0 to 10 degrees.  Left lateral flexion was 0 to 15 degrees.  Left lateral rotation was 0 to 25 degrees.  Right lateral flexion was 0 to 20 degrees.  Right lateral rotation was 0 to 35 degrees.

Knee jerk and ankle jerk reflexes were normal for both lower extremities.  Sensory examination finding of the right and left lower extremities were normal to vibration, position sense, pain or pinprick, and light touch.  There was no dysesthesias.  The detailed motor examination showed normal knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toes extension.  Muscle tone was found to be normal.  There was muscle atrophy noted in that calf circumferences measured 13-3/4 inches on the right and 14-1/8 inches on left.

The examiner noted marked spasms palpable on the right paraspinal muscle group at the lumbodorsal junction.  Pain was the major factor effecting functional capabilities with repetitive activity.  Pain appeared to be localized and most severe at the right paralumbar muscle group and right lumbodorsal junction.  A marked palpable spasm was also noted at ischial tuberosities as well as trochanteric bursae bilaterally indicating pelvic instability contributing to low back pain.  Pain was the most severe complaint with institution of repetitive motion and was described as stabbing.  Marked facial grimacing was noted with repetitive activity.  Verbal response and grunting was present but minimal.  The Veteran was noted to have worked full time for the prior 4 years.

An April 2013 VA medical opinion was obtained after a review of the claims file.  The examiner opined that there is no evidence to support nerve impingement (i.e., sciatica) causing the 3/8 inch difference between the 2 calves, because no pathology of the lumbar spine was identified.  The examiner further opined that a 3/8 inch difference in calf muscle circumference is negligible.  The examiner's opinion is based on the MRI of the lumbar spine performed in February 2013, which was read as unremarkable.

The Veteran was treated at VA facilities during the appellate period.  VA treatment records show no loss of range of motion in her back in February 2006.  A neurological examination at the time produced normal results.  The impression was chronic lower back pain with right lower extremity numbness, compression sciatica, worse with sitting.  A June 2006 treatment record reported normal electrodiagnostic testing and neurologic examination.  In November 2007, treatment records note the Veteran ambulated well, and that her back was non-tender, straight with a good range of motion.  There was minimal decrease in full straight leg raises bilaterally due to complaints of tightness in the back of the leg.  The impression was lumbago with negative examination and negative X-ray findings.  April 2009 treatment records report the Veteran ambulated well.  Her back, at the time, was nontender and straight.  She had complaints of occasional radiation of pain into the left leg.  She had good range of motion of the back.  She moved all extremities well with no motor deficits noted.  

March 2010 treatment records note that neurologic examination of the lower extremities was within normal limits.  The records also note that the back was nontender and straight with complaints of occasional radiation of pain into both legs.  There was good range of motion of the back.  Sensation and motor strength in the legs were intact.  March 2010 X-rays were normal.  December 2011 treatment records show full range of motion from standing for flexion, extension, side bending and rotation.  There was negative paravertebral muscle fullness or spasm, nontender to palpation but there was tenderness with return to standing from flexion.  There was tenderness with palpation over the right upper sacrum, but none at the hip/sacral rock.  There was a mildly positive straight leg raise on the left.  Neurologically, cranial nerves II-XIII were grossly intact.  Deep tendon reflexes were 2/4 at Achilles, patellar, elbow, and wrists.  

August 2012 treatment records note complaints of bilateral sacroiliac (SI) joint pain with popping in the SI joint region.  On examination, there was tenderness over both SI's.  There was excellent low back mobility and no increase in pain with figure 4 and SI stressors.  The Veteran said it felt good.

January 2013 VA treatment records note the Veteran had four chiropractic sessions with minimal relief.  The records noted the Veteran moved slowly and wiggled in her chair like she was uncomfortable.  A February 2013 MRI revealed a grossly unremarkable MRI of the lumbar spine.

Private treatment records for March 2010 revealed tenderness in the right infraspinatus muscles with a positive straight leg raise on the right.  November 2009 private treatment records reported tenderness in the lumbosacral spine.  Otherwise, the Veteran had good range of motion in all major joints with good muscle tone and with equal strength throughout.  A neurological examination revealed cranial nerves 2-12 were grossly intact.  Deep tendon reflexes were 2+ and symmetrical, bilaterally.  Plantar responses were downgoing.  Motor, sensory and cerebellar were intact.  No focal deficit was noted.  From July 2012 to August 2012, the Veteran underwent private physical therapy for her spine disability.  The records indicate the Veteran had decreased pain after treatment rated as 1/10 and without radiation to the right lower extremity.

After a review of the evidence of record, the Board finds that, with respect to the chronic lumbar strain, an evaluation in excess of 10 percent is not warranted for the period prior to May 17, 2011, and an evaluation in excess of 20 percent is not warranted for the period beginning May 17, 2011.  

With respect to an evaluation in excess of 10 percent for chronic lumbar strain prior to May 17, 2011, the current 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  In order to warrant a higher evaluation, symptoms must more closely approximate the functional equivalent of forward flexion limited to 60 degrees or less, or the combined range of motion of the thoracolumbar spine must be limited to 120 degrees or less, or muscle spasm or guarding must be severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis of the entire thoracolumbar spine, favorable or unfavorable, or unfavorable ankylosis of the entire spine, or equivalent functional impairment must be present.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the November 2008 VA examination resulted in a forward flexion of 90 degrees, and a combined range of motion of 220 degrees, which excludes any value for left lateral rotation, as no result was reported.  Although the Veteran experienced pain on motion, pain did not functionally limit forward flexion to 60 degrees or less and a combined range of motion of 120 degrees or less.  Other medical evidence and lay evidence fails to establish that forward flexion is functionally limited to 60 degrees or less and the combined range of motion is 120 degrees or less.

Furthermore, evidence establishes that muscle spasm, guarding, or localized tenderness did not result in an abnormal gait or abnormal spinal contour.  In that regard, the November 2008 VA examination revealed no spasm, atrophy, guarding, pain with motion, and tenderness, or weakness of the sacrospinalis muscles.  The Veteran's posture was normal at that time and there was no gibbus, kyphosis, list, lumbar flattening, scoliosis or reverse lordosis.  Lumbar lordosis was present.  Additionally, neither the medical nor lay evidence shows ankylosis of the spine, either favorable or unfavorable.

A June 2006 VA examination was performed, however, the examination is outside of the evidence review period for the appeal.  Nonetheless, the results of the examination support no higher than the current evaluation.  

With respect to an evaluation in excess of 20 percent for chronic lumbar strain for the period beginning May 17, 2011, the May 2011 VA examination showed that pain on motion, and post-repetitive-use test loss of forward flexion, weakened movement, and instability did not functionally limit forward flexion to 30 degrees or less.  Other medical evidence and lay evidence fails to establish that forward flexion is functionally limited to 30 degrees or less.  Additionally, neither the medical nor lay evidence shows ankylosis of the spine, either favorable or unfavorable.  Thus, a higher rating under DC 5242 is not warranted for this stage of the appeal period.

As for atrophy, the Board finds the April 2013 VA examiner's opinion to be more probative than the May 2011 VA examination report, as the April 2013 opinion was based upon the compelling, objective evidence of the February 2013 MRI.

As the May 2011 VA examination noted a history of bladder and bowel incontinence, the Board considers separate evaluations for neurologic abnormalities relating thereto.  In this regard, the February 2013 MRI was unremarkable and the April 2013 medical opinion indicates there is no neurologic abnormality.  The Board assigns significantly greater probative weight to the objective findings of the MRI and the April 2013 medical examiner's interpretation of it than to the history of urinary and bowel incontinence reported in the May 2011 VA examination.  Accordingly, the preponderance of the evidence shows that a separate evaluation for bowel and bladder problems is not warranted.

The Board has also considered evaluating intervertebral disc syndrome (Diagnostic Code 5243) based upon incapacitating episodes.  The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

On this record, May 2011 VA examination report shows that the Veteran did not have incapacitating episodes.  Although the Veteran stated that she had flare-ups for which she stayed home from work and could not get out of bed, the most probative evidence shows that the Veteran was not prescribed bed rest by a physician.  Accordingly, the definition of an incapacitating episode is not met.  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, a higher evaluation on the basis of incapacitating episodes is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the orthopedic and neurologic symptoms of the Veteran's lumbar spine disabilities are fully contemplated by the applicable rating criteria.  The reduction in range of motion and abnormal gait are specifically accounted for under the criteria for rating disabilities of the spine, and the additional limitation on repetitive motion were specifically accounted for, and found to not warrant higher ratings, under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran indicated throughout the appeal period that she worked full time, and although she missed work frequently, it was not so frequent as to constitute marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with her lumbar spine disabilities create an unusual or exceptional disability picture.  The Veteran's combined 90 percent evaluation as of 2007 adequately compensates the Veteran for the combined impact of the service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the preponderance of the evidence is against an evaluation higher than 10 percent for chronic lumbar strain prior to May 17, 2011, and an evaluation higher than 20 percent for chronic lumbar strain beginning May 17, 2011.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in the case of an evaluation higher than 20 percent, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for chronic lumbar strain (formerly chronic lumbar strain with sciatica), rated as 10 percent disabling prior to May 17, 2011, is denied.

An increased evaluation for chronic lumbar strain (formerly chronic lumbar strain with sciatica), rated as 20 percent disabling beginning May 17, 2011, is denied.


REMAND

The issue of service connection for tinnitus requires further development.  A July 2009 VA audiology opinion concluded that the Veteran's tinnitus is less likely than not caused by or a result of noise exposure during active duty.  The opinion reasoned that the Veteran's hearing is well within normal limits, and the Veteran reported the onset of tinnitus after active duty.  The Board notes that tinnitus may be an organic disease of the nervous system, and thus, qualify for the chronic disease presumption.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's report of tinnitus occurred within the one year presumptive period following service for an organic disease of the nervous system. 

To the extent the medical opinion relies upon the onset of tinnitus as beginning after separation from service, the medical opinion may be based upon an inaccurate factual premise and may therefore be inaccurate.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  Thus a clarifying opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the examiner who provided the July 2009 medical opinion regarding tinnitus for a supplemental opinion.  If the same examiner is not available, the case should be referred to another audiologist.  If the audiologist determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is directly related to service.  For the purpose of this opinion, the examiner should presume the Veteran was exposed to hazardous noise in service.  The examiner should also opine as to whether the Veteran's tinnitus is an organic disease of the nervous system.

A rationale should be provided for all opinions, and the claims file should be reviewed.  
      
2.  Thereafter, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


